Louis F. Claiborne: May it please the Court. The subject matter of this case and the next one is the construction of a high dam on the Snake River between -- which forms the boundary between Idaho and Oregon. The Snake River is a major tributary of the Columbia as the -- the small maps which have been distributed to the Court and blow up to which will appear shortly will indicate the Snake River flows north of way and then west merges with the Columbia which in turn moves west and flows into the Pacific Ocean, just beyond Portland.
Potter Stewart: Did you say that the small maps have been distributed to the Court?
Louis F. Claiborne: I'm -- yes, Your Honor.
Potter Stewart: I don't see it. In the record, in the briefs?
Louis F. Claiborne: No, separately justice --
Potter Stewart: I don't see them.
Louis F. Claiborne: I think the -- they're now being distributed.
Potter Stewart: I see. Thank you.
Louis F. Claiborne: To illustrate --
William O. Douglas: Are you arguing both cases?
Louis F. Claiborne: No, Mr. Justice Douglas, just the first.
William O. Douglas: 462?
Louis F. Claiborne: 463 which is -- the order was reversed by order of the Court. The order of the cases, this is Udall on behalf of the Secretary versus Federal Power Commission. The Snake River is represented on the small map here. At this point, it merges into the Columbia River which in turn as to say goes west and empties into the Pacific Ocean. We are concerned with the 70-mile stretch of that river approximately between the boundary of Washington and Oregon point approximately here down to the site of Hells Canyon Dam which has been licensed to the Idaho Power Company, as well as Oxbow and Brownlee Dam which are owned and controlled by that same company. The 70-mile stretch of the Snake River is an ideal site for hydroelectric dam. It's a deep gorges sort of canyon with the bottoms on both sides ready-made for the installation of a high dam. Yet, the 700-mile stretch will support only one such high dam. It is moreover the less important site on the Snake Columbia River for the construction of this sort of high regulating dam.
William O. Douglas: Is there's a brief other than the one on the petition for certiorari?
Louis F. Claiborne: There is petition on the merits on behalf of the Secretary, Mr. Justice Douglas, in Number 463. I should point out two other facts about this area. One is the confluence of the Salmon River with Snake. The Salmon River as its name indicates is one of the important fish resources of the United States of this area. Also, the Imnaha River to a less extent is an important to salmon sanctuary, fish-breeding ground. In this stretch of the river, there were considered three possible sites for the location of the dam. We're not disputing the Commission's finding as to the ultimate location but you will hear much about the three sites and I might as well locate them for you now. The first site for the high dam was called Pleasant Valley and was considerably upstream from the Mountain Sheep site which is shown on this map. It was accompanied as all of these high dams are by a small low-regulating dam below it which was the nominated low Mountain Sheep. That's at one extreme, but the other extreme was a dam below downstream from the present site called Nez Perce which was to be operated in conjunction with China Gardens, a small dam below it which is shown on the map.
Earl Warren: What was the distance between the two?
Louis F. Claiborne: I think, Mr. Chief Justice something approximating 27 miles. The Pleasant Valley site being upstream had the least capability for generating power because it caught less water than -- than the dam further downstream. On the other hand, it had the advantage of being upstream from the confluents of the Salmon and Imnaha Rivers and therefore would not interfere with the fish runs up those rivers. The Federal Power Commission determined not to license that site because it did not use the best advantage, the four capabilities of the river. It indicated in its best opinion that the ideal site was Nez Perce downstream at the other extreme. The difficulty with Nez Perce was that while they caught both the waters of the Salmon and of the Snake, and was therefore ideal from the point of view of generating power, he did interfere with the fish going up to Salmon and the Imnaha River particularly at the Salmon River. And ultimately for that reason, since they had not yet and still has not been developed any sure way of getting the Salmon over such a high dam, that site was abandoned. And ultimately the Commission settled on a compromise which is High Mountain Sheep, the dam shown here. And as I say, no one disputes the Commission's judgment in finding this site more points of view than those preferable.
Earl Warren: Is the latter above the confluence of the two rivers or below?
Louis F. Claiborne: It is between the Salmon and the Imnaha, Mr. Chief Justice. The Salmon is by far the most important of fish breeding ground.
Earl Warren: I see.
Louis F. Claiborne: And there has been devised or hopefully it will be devised a way of allowing the salmon to come up the Imnaha by a canal around the dam. But it does -- it is upstream from the Salmon and therefore it preserves that river free of any obstruction. Now this dam, the High Mountain Sheep Dam, which has now been licensed to the Pacific Northwest Company by the Federal Power Commission, is a very large dam. It's approximately -- it will be approximately 700 feet high. It will have a reservoir pool behind at some 760-mile long. It will hold -- that pool will hold some 2-million acre feet of usable storage. It will be a project second to none in the Columbia River Basin with a single exception of Grand Coulee Dam. Because of its size and its location, this dam across has a capability of producing a very important amount of power but it also has other very important potentials. It has potential for flood control by releasing or holding back the very seasonal waters of the Snake River. It has a potential perfecting navigation one way or the other. It also has possibilities in the area of water quality control, irrigation and finally recreation. There's one other fact which to us is the most important which is that by its location and because of its size, it will dominate all the dams downstream on the Snake and the Columbia River. That is shown more graphically on this pert chart. Here is High Mountain Sheep in red and here are nine dams below it, all of which depend on the flow of the river and their availability of water will depend on the releases which this high dam makes. Now, as it happens, those nine dams below the site which has now been licensed to this private power company, all federal dams owned and operated by the United States through the Corps of Engineers in collaboration with the Department of the Interior.
William O. Douglas: Is that true with the China Gardens?
Louis F. Claiborne: China Gardens has not been licensed nor has it been constructed --
William O. Douglas: I know that --
Louis F. Claiborne: It was authorized for federal construction when the examiner in this case indicated that High Mountain Sheep would be recommended for private development, the Congress deauthorized China Gardens assuming that each should go in tandem with High Mountain Sheep. China Gardens, however, is not at issue before the Court. Perhaps the assumption is that it will go as High Mountain Sheep levels. I have also distributed to the members of the Court this morning through the clerk the -- an abbreviated chronology of the events in this case, hopefully to spare the Court the need to hear a full recitation of the rather involved proceedings that have taken place in this case. Basically, there were two -- well three proceedings. The first was a proceeding by the present licensee the Pacific Northwest to obtain the license for the first site I spoke of, Pleasant Valley. That was in 1954, they got a preliminary permit, they applied for a license, that license -- preliminary permit was granted, the license was denied ultimately by the Commission and it was denied largely on the ground that this was too far upstream and did not fully utilized the resources of the stretch of the river. The Commission at that time indicating that it would license a project which included Nez Perce much farther downstream but not this Pleasant Valley site which did not utilize the river to its fullest. Accordingly, a new application was made by Pacific Northwest but not for the Nez Perce, for this intermediate site of High Mountain Sheep. Sometime later, the other petitioner here in the next case, Washington Public Power, filed its own application for Nez Perce. At its request, the Commission consolidated these two proceedings and held a comparative hearing on the two applicants and the two sites. The Secretary of Interior had been asked by the Commission to comment on these two applications and he suggested the deferral of the whole licensing matter until the fish problem could be resolved, also asserting that there was no present need for power in the area and therefore no occasion to grant a license of this term. Ultimately, the examiner recommended for this High Mountain Sheep site, the Secretary at that point moved to intervene in the proceedings. He was granted leave to file exemptions to the examiner's report in no other sense was his intervention active. He did file exceptions. The Commission ultimately agreed with the examiner and licensed this project of High Mountain Sheep to the private power company of Pacific Northwest. At that point, the Secretary asked the proceedings to be reopened so that he might present evidence as to the superiority of federal development of this site. The Commission delayed its opinion granted a pro forma rehearing which was simply a holding back in its opinion for a month. Then without reopening the record, it did reaffirm its previous decision making some changes with respect to the conditions to be imposed in the license -- on the licensee. The Secretary together with the Washington Public Power System which had all of these applications, both appealed, both sought review in the Court of Appeals for the District of Columbia which affirmed the Federal Power Commission and in turn the Secretary and the Washington Public Power System on different grounds petitioned here for certiorari. Now, the issue we present in this case is whether the Federal Power Commission has given adequate consideration to the alternative of federal development of this site at High Mountain Sheep rather than licensing it as it did.
William O. Douglas: Does this turn on the -- on a fish problem?
Louis F. Claiborne: Very little, Mr. Justice Douglas. Up -- there are many considerations which might suggest in this particular instance federal development. We do not suggest that this Court decide of it, even the court below decides which is preferable. We simply say that before the alternative of federal development is brushed aside, it must be seriously considered by the Commission as a real alternative and that the decision of the Commission on that point must be made on the basis of evidence of which there was none in this record.
William O. Douglas: Oh, I just happened to know this river on the basis of the Federal Government's performance. I'd say that it have been very, very destructive of fish and I -- I wondered how quite this is so loose a large in this picture, in your mind, from your brief.
Louis F. Claiborne: The -- Mr. Justice Douglas, the -- the fish problem is a serious problem. However, the present site which saves the fish runs up the Salmon River is from the point of view of all those who adhere a satisfactory solution.
William O. Douglas: Would it be to say whoever was the licensee?
Louis F. Claiborne: Well, they -- there are all the advantages in this respect also it seems to us in federal development because the Department of the Interior is quite naturally more concerned in preserving the fish resource than with the private power applicant. On the other hand, --
William O. Douglas: Now, that would depend upon the design of the dam, wouldn't it? Even though you can say that in view of the history of what's happened to the salmon running at Columbia. To look at these dams, they're all federal dams, nine of them, and we're going to have here in the Columbia, the same thing that we had in the Sacramento, the disappearance of the salmon.
Louis F. Claiborne: Mr. Justice Douglas, I think it is --
William O. Douglas: Maybe the private utility can't do any better but I don't see how the Bureau of Reclamation and Corps of Engineers would even -- the hero on the big black horse in this regard and officially got it.
Louis F. Claiborne: Well, I don't think there was any such claim Mr. Justice Douglas. I must say that experience apparently shows that the salmon have quite successfully managed to survive these small federal dams. It is apparently established that fish ladders can be constructive to allow the salmon to --
William O. Douglas: Oh, that's true.
Louis F. Claiborne: -- navigate over small dams of this sort.
William O. Douglas: (Voice Overlap)
Louis F. Claiborne: Now, there are problems further upstream at the Brownlee Dam which is an Idaho Power Company dam and they doubt this would be problems that High Mountain Sheep no matter who constructed it but the salmon run beyond the Salmon River is a very much lesser importance at least now.
William O. Douglas: Well, it is now, as a result of all of these dams but I used to find the salmon way up -- way up to some --
Louis F. Claiborne: Well, that maybe --
Potter Stewart: They would still have in this picture too.
Louis F. Claiborne: Still have trout as well as salmon.I should -- I should not have said only salmon. They both present something of the same problem in -- but --
Byron R. White: But the 25% of fish that reached that dam site would not go up for Salmon, they would go on up the Snake and the -- the Imnaha.
Louis F. Claiborne: That is correct, Mr. Justice White. Now, of those that they -- some proportions would go up the Imnaha and as I understand the plans have been devised to get around these dams so that they might go up to Imnaha. There are also plans for fish ladders in connection with High Mountain Sheep.
Byron R. White: No, no, no their approved procedures on it.
Louis F. Claiborne: But no one really knows how successful the procedures for overcoming a dam of this size or -- and that was the reason why the Secretary for some time urged delaying construction so as to solve the fish problem first and build the dam afterwards.
William O. Douglas: Well, no one can grant fully that there had no fish can get -- get over it.
Louis F. Claiborne: I -- I take it that is -- that is true, Mr. Justice Douglas.
Byron R. White: But the Sec -- the Secretary's position of the dam should be built by somebody?
Louis F. Claiborne: The Secretary's present position is that there will be a real need for power in this area which requires --
Byron R. White: At some point --
William O. Douglas: But not responsive to his question.
Louis F. Claiborne: -- which does require building the dam now or beginning of the dam now.
William O. Douglas: No, no, no -- not at this -- not at this site though.
Louis F. Claiborne: At this site, at this site.
William O. Douglas: I thought the question was whether or not it should be built here or at the Nez Perce.
Louis F. Claiborne: Oh that was, that is what most of the record before the Commission was devoted to. I perhaps neglected to say my statement of facts that the Washington Public Power System amended its application ultimately to apply for the same High Mountain Sheep site and now at least no one disputes the location of the dam. Though that was the subject of dispute --
William O. Douglas: We don't know what the Government's position on this, do we?If this was -- we reverse and remand, the Secretary was never party to this. He got to put in an evidence, did he?
Louis F. Claiborne: The Secretary didn't -- never put an evidence --
William O. Douglas: (Voice Overlap) tied it in the roof like properly for abandonment of this site and inspection of it, can't he?
Louis F. Claiborne: Well, I -- I suppose it is a theoretical matter that the Secretary is free to change his mind. We are now advised, however, of the position of Department of the Interior is that a dam quite comparable to that licensed by the Power Commission should be constructed without undue delay at this site. Its purpose would not only be to generate electricity, it would also to be serving importance functions of flood control, reregulating for the dams downstream, navigation, recreation and other potential uses. Now, as I say, our position is that the Federal Power Commission has not done its job here with respect to assessing the alternative of federal development. Now, it's even fair to say that that default on behalf of the -- on which we charge the Commission is not -- it's alone. The Secretary of the Interior, the Department of the Interior was not -- did not give the Commission all the help it might have in this proceeding. The Secretary was very late in asserting the public interest in the dam constructed by the Federal Government for all that has been by private power. But that is not the issue here. The Commission itself in its brief in this Court recognizes and I quote from its brief “in a matter as important as the present one where the Commission had an independent statutory responsibility to ensure comprehensive development in utilization of the nation's waterways are the fault of the Secretary cannot absolve the Commission from the exercise of its duties. In other words, the Secretary's partial default here makes the Commission's failure to assess federal development more understandable but it does not excuse that default. For that reason, you think the Court of Appeals below which dismissed the Secretary's claim in four sentences solely on the ground that he was tardy and vague in his submissions to the Commission cannot stand. Now, on the other hand, we are not insisting, we are not trying to bring the Commission to book here simply to vindicate the principle of the administrative regularity. That isn't an unimportant goal but there's more at stake here. It seems to that here of all times the failure to look searchingly at the alternative of federal development is not harmless error. In another case, that we were dealing with a small run of the river dam, on the stretch of the river that had no other potential, we might overlook the failure of the Commission to look more carefully at the possible advantages of federal development. But that is not this case. As I have said, this is a very major project which has many purposes other than creating power. And therefore, it is of great importance that this alternative be explored. And that is especially so because these other purposes, flood control, navigation, irrigation, recreation, fish problems, insofar as a private company must deal with them. It does so against interest. These are traditionally governmental functions and it therefore seems on the face of it appropriate that it'd be the United States itself which discharge these functions which operate this project is also relevant that this project will dominate these staircase of federal dams below and it -- on the phase of it again it seems appropriate that the controlling dam at the head of this cascade of federal dams be likewise controlled by the same operator, that is by the Federal Government itself. Now, the Federal Power Commission didn't see the case that way. The examiner for instance refers to the issue of federal development as an additional issue raise by the Secretary when he ultimately wrote a letter up suggesting that alternative when the matter was before the examiner. The clear implication is that if the Secretary had remained wholly silent it ever would have occurred to the examiner that there was an alternative of federal development. And here, I think we touched the real problem, our real quarrel with the Commission's decision in this case. It's a matter of approach. The Commission's position seems to be that its job, the mission for which the Congress created it was to grant licenses. As the Commission now puts it, whether that's a wise policy or an unwise policy is not for them to determine. They say that of course they must be satisfied that the applicant presents a sound plan that when the project has other purposes other than creating energy, they may and must in the license imposed conditions that will or less assure that flood control and navigation and other matters are properly handled by the licensee. But that whenever an applicant presents himself who is qualified and who is willing to accept the conditions which the Commission feels it necessary to impose then he must be granted a license.
Potter Stewart: I don't understand the Commission's argument to be anything with the kind. I think their argument is based on Section 10 (a), isn't it, that they -- they issue a license only under the con -- statutory conditions of 10 (a) which they say effectively cover your point with the -- under 7 (a)?
Louis F. Claiborne: Well, Mr. Justice Stewart it seems to me it comes to the same thing. Section 10 (a) says that an applicant shall not receive a license unless his plan is that best adapted to that.
Potter Stewart: Best adapted.
Louis F. Claiborne: Best adapted. That seems to mean best adapted from the point of view of the location of the dam, the willingness to undertake the multipurpose functions which the stretch of the river lends itself to. It apparently in the Commission's mind has nothing to do with who operates the dam. And when we reach that result --
Potter Stewart: Well here our argument that I don't understand their argument to be.
Louis F. Claiborne: Well I -- I think my point is illustrated best by the consistent practice of the Commission. And so far as we're able to discover the Commission has only once in all of 50 years recommended federal development. And that was in a very unusual situation involving an international waterway, the Saint Lawrence Seaway where they did recommend federal development and then the Congress have no action for three to four years and ultimately the Commission even licensed that project to a nonfederal applicant. The Commission's position does seem to be that when this qualified applicant presents himself and they must grant the license. The decisions about federal construction, federal development of a waterway are not for the Commission, they're for Congress acting sua sponte or at the instance of the Corps of Engineers or Secretary of the Interior. And they add that if Congress is anxious to preserve a certain waterway for federal development, it can always preempt the site or simply withdraw the Commission's jurisdiction over that waterway as Congress has done on rare occasions as in the Columbia or as in the Colorado River System. Now, it seems to me that this is at odds with the text of the Federal Power Act. Section7 (b) in our view expressly puts the initial responsibility on the Commission by deciding whether or not the federal development is appropriate in the circumstances. It's reproduced on page 3 of our brief and it reads as follows, “Whenever in the judgment of the Commission that development of any water resources for public purposes should be undertaken by the United States itself, the Commission shall not approve any application for any project affecting such development but shall cause to be made examinations, surveys, reports, plans and estimates for the cause of the proposed development as it may find necessary and shall submit its findings to Congress with such recommendations as it may find appropriate concerning such development.” Now, it's true that this text doesn't tell the Commission how it has to go about deciding where the federal development is preferable. But it does very clearly tell the Commission that it must consider this alternative. At least it must consider this alternative in some cases. And the implication very clearly is that there are some cases where a federal development ought to be recommended. Presumably those are the cases where the project says many functions typically governmental all aware here also the project dominates a series of already constructed federal dams. Now, as I say the initial responsibility under Section 7 is with the Commission to suggest federal development.
Hugo L. Black: What -- what does the Commission say about that?
Louis F. Claiborne: The Commission doesn't take direct issue with this Mr. Justice Black, on this. They seem to say that whenever the applicant is ready and willing with appropriate plan, they must grant him a license and that the presumption of the Federal Power Act is that a private applicant can do the job as well as Federal Government and that therefore that question of whether the Government in the circumstances is more desirable operator of the very same project is not one which it can look behind.
Hugo L. Black: Did they take the position that they need not initiate any movement under 7 (b)?
Louis F. Claiborne: They in effect say that they do that job automatically under Section 10 (a) and as a result in our view reads 7 (b) entirely out of the Act.
Hugo L. Black: But they do it automatically in granting it to a private company?
Louis F. Claiborne: That in determining whether the plan is vested at it so as to meet the criteria of Section 10 (a), they have necessarily at the same time fulfill their function under 7 (b) because no plan can be vested at it unless it is be best planned and therefore that's the end of the matter. Now, what they're really saying it seems to me is that you look at the plan and not to the operator. And if the Government has no better plan as we have no better plan here then the philosophy of the Power Act being to encourage private development they must issue a license rather than wonder or investigate and determine whether the same project might not better be operated by the Federal Government in the particular circumstances because it dominates other federal dams, because it involves antagonistic functions, flood control, and production of energy are contradictory in many circumstances providing water for navigation maybe contradictory to developing the best energy, providing a constant flow of water downstream for the other dams maybe at the sacrifice of developing energy at the site by the company. The --
Hugo L. Black: Is there any expressed provision in the Act which provides the Commission shall presume in favor of the private company if there was no opposition by the Government?
Louis F. Claiborne: There is no such provision, Mr. Justice Black. On the contrary, the existence of Section 7 (b) which under the Commission's theory would be wholly superfluous suggest that in every case the Commission must first determine whether the nature of the project does not suggest the preferability of federal development here. And only when that question has been resolved adversely to the Federal Government, all the three to arbitrators between competing applicants for a license.
Hugo L. Black: What section was that?
Louis F. Claiborne: Section 7 (b) is the section on which we rely.
Hugo L. Black: So you're relying on Section 7 (b) only?
Louis F. Claiborne: On Section 7 (b) only. Now, it goes without saying that if Section 7 (b) meant nothing more than that the best plan should prevail, it would be unnecessary. There isn't no private applicant who's willing to undertake the job or who is willing to submit a proper plan then of course the alternative is either no development or federal development, that isn't the function of sec -- Section 7 (b). Section 7 (b) says where the Commission views federal development as the preferable solution, it shall grant no license presumably it means it shall not grant a license which otherwise under Section 10 (a) it might find appropriate to grant. Now, there's much said in the briefs about the evidence in this record which shows the Commission now claims shows that the question of federal development was fully explored. That is at odds with the Commission's opinion in this case which rather clearly indicated in its very terms that it was deciding the question of federal development because of the absence of any evidence that federal development would be better. Indeed it said expressly there is no evidence upon which we can determine the scope or seriousness of the Secretary's claim that federal development is preferred. The evidence to which they refer is evidence to the effect that the applicant would undertake some of these non-power functions. It has nothing to do with the relative ability of the private applicant as compared to the Federal Government to perform these functions. It is in no sense comparative evidence. It does not go to the question whether in causing conditions is a satisfactory alternative to having the Government itself perform these functions.
Byron R. White: Mr. Claiborne, what if the -- what -- what should the Commission do if -- if in the process of the passing of a license, it picks as a federal alternative but then that is convinced that the federal alternative would be long delayed or if the Secretary comes in and speaks of this matter but has no plan whatsoever for the Department of Interior to go forward with the federal project. And as a matter of fact says we don't think there should be any project but the Commission is convinced that a) there should be a project, and b) it should go forward on that.
Louis F. Claiborne: Well, Mr. Justice White I think you -- you put your finger on the true basis of the Commission's decision in this case. In fact parts of the opinion that's stated basis as the Commission put it. We needn't investigate the question whether federal development would be preferable because those are not the true alternatives. The Secretary is unwilling to recommend any development and we on the other hand think the need is immediate and therefore we had no choice but to license it to the private applicant.
Byron R. White: Well, what's your answer to that?
Louis F. Claiborne: It seems to me that the Commission's duty does not depend on the Secretary's representations. The scheme of the Act is that the Commission of the Secretary not the Congress but the Commission in the first instance shall decide for itself what to recommend.
Byron R. White: Well, if that position is that if the Commission believes the project should go forward, it must also consider whether it should -- it would be better to have a go forward under federal laws. If it does decide that then it has to report it to the Congress and wait.
Louis F. Claiborne: Yes, otherwise they would never be of -- let -- let me say two things. First, as it turns out, the Commission was quite right in its estimate of the very immediate need for additional power in this area. Secretary now agrees that this project ought to be constructed without delay. (Voice Overlap) It is not the position he took before the Commission --
Byron R. White: -- the Commission is considering it's alternatives in making its judgment must assume that the Federal Government will go ahead and -- and then make the comparison as to which development would be better.
Louis F. Claiborne: I think that is true Mr. Justice White. Now, to put it the other way if the iffiness of congressional authorization and after all the congressional authorization is never assured were a justification for failing to recommend further development. They mean every case the Commission would say, “Well, the alternative of federal development is a very unsure iffy proposition here we have an applicant, we'll take a bird in the hand,” and that does in fact seemed to have been the philosophy of the Commission for the most part for all of its 50 years. The net result is that federal development has never been recommended say for this one instance which I have mentioned.
Tom C. Clark: Was there a -- a preliminary permit under Section 5?
Louis F. Claiborne: There was a preliminary permit Mr. Justice Clark.
Tom C. Clark: To this -- to this respondent?
Louis F. Claiborne: To this respondent. Now the --
Byron R. White: Now does it apply to --
Louis F. Claiborne: The subject to the next case is whether the preliminary permits survive, so as to give the priority to the private applicant.
William O. Douglas: I understand. But my question was -- was in this case, in case your arguments whether after Mr. Justice Black's question I see Section 7 (a) says that in issuing these preliminary permits, preference shall be given to applications by states in those appellants. There's two, isn't it?
Louis F. Claiborne: Yes, as between -- as between only private applicants and public utilities, I mean, no, municipalities (Voice Overlap) districts, the preference is in favor of the public group.
William O. Douglas: My question was when that preliminary permit was issued in this case where the -- was their a contest between states and the private utility or municipalities in the private utility?
Louis F. Claiborne: No, there was none, Mr. Justice Douglas. At that time, there was no other interested applicant for this site to the mount of Pleasant Valley on which the permit, for which the permit was issued. Now, the -- still in the sense on Mr. Justice White's question, the Commission tells us that experience shows that Congress will not authorize the expenditure of federal funds on a project when there is a ready and willing applicant from which it follows that to recommend federal development is useless gesture and therefore we will grant the license and that is the -- the approach of the Commission seems to have taken here and -- and for that matter imposed. But that assumption has never really been tested. Of course, the Congress under the scheme of the Act is expected to give great weight deference to the Commission's expert determination. It is an independent body removed from politics as an extended piece with an expert steps. If it determines that a license ought to be granted, the Congress will normally acquiesce. But so also the Congress might give great weight and might acquiesce if the Commission itself wants to determine to recommend federal development. Neither having done so, it is unfair to say that the Congress is always unwilling to authorize the expenditure of federal fund when there's a private applicant who is willing to take up the project. It seems to us that the disposal of the nation's water resources ought not to be cheated of the Commission's truly valuable role as an expert body which is in the best position to determine at the outset whether federal development should or should not be undertaken considering the peculiarities of the particular site. And all that we ask here is that the Commission make an informed judgment on that question on the basis of that as it did not here and to some extent as it could not since the Secretary introduced no evidence and its staff introduced no evidence on the comparative merits of federal versus nonfederal development. Therefore, we submit the decision below ought to be reversed and if the court below ought to be instructed to remand the case to the Commission for a reopened evidentiary hearing on the alternative of federal development.
Hugo L. Black: Is that the -- I'm trying the others from your brief you claimed that the only question presented or raised are issue to be decided in this appeal?
Louis F. Claiborne: It's the only question to be decided on the Secretary's -- in the Secretary's case.
Hugo L. Black: That's what I'm talking about, on his appeal.
Louis F. Claiborne: That is correct. We take no -- we take no position on the other question which of course would be mooted if we should prevail in this case.
William J. Brennan, Jr.: Mr. Claiborne, just one question. Where does the case in which the Commission set out to do in your view of the Commission's responsibility to do? And then that's the Secretary's assistant in developing the facts where the Secretary ought to respond we're not interested. The Secretary has no interest whatever in the question for federal operation. What then is the responsibility of the Commission?
Louis F. Claiborne: It seems to me Mr. Justice Brennan that the Commission has and it now admits that it has a quite independent responsibility. It has a staff, it can investigate on its own question of the federal development and mind you it has a great deal of help in the studies already made by the Corps of Engineers by the Bureau of Reclamation all which were available to everyone in this proceeding that are quite independent of anything in the record.
William J. Brennan, Jr.: I take it then that your answer to the argument that the Secretary is not interested by -- didn't press for the federal operations, is it?
Louis F. Claiborne: Yes, it -- our -- our basic position Mr. Justice Brennan is that the public interest when it is these dimensions cannot be prejudiced to fortitude because the Secretary of the Interior has failed to be as helpful or as timely in his submissions as he might have been.
Earl Warren: Mr. Solomon.
Richard A. Solomon: May it please the Court. As Mr. Claiborne has made clear, the question and the sole question in this first case today is the propriety of the Commission's exercise of it's judgment in this particular case that it was not necessary to recommend federal development because in its opinion a license granted to the private licensee would provide comprehensive development of the waterway, would in other words meet the licensing standard of the Act which is found not in Section 7 (b) of the Act but in Section 10 (a) a very significant licensing standard, one relatively unique among licensing standards, a planning licensing standard. Now, the Secretary --
Potter Stewart: What kind -- what kind Mr. Solomon?
Richard A. Solomon: Planning.
Potter Stewart: Planning?
Richard A. Solomon: It's a standard which imposes upon the Commission a responsibility for planning. It's more than just saying, do something good, it says do the best. Now, the Secretary is not recommending here that you set aside this judgment of the Commission, he's saying merely that there should be a further hearing because in his opinion for reasons which I will discuss, he believes that we didn't really fairly consider the issue of Section 7 (b). He doesn't argue or at least he can't argue that we didn't consider in terms as a matter of 7 (b) not merely as subsumed within the 10 (a) problem. The arguments that he made to us, specific arguments that he made to us in this case is to why federal development was allegedly superior. They were discussed at length by the examiner, they were discussed at length by the Commission in its decision and they were discussed at length by the Commission again on rehearing. Nor does anybody argue at this stage of the proceeding that High Mountain Sheep plan of development which the Commission authorized here is the best plan. It is now agreed by the Secretary, by the Commission and of course by the other applicant who'll be up in the next case that this is the best plan of development. Not only is this the best plan of development but there isn't any dispute in this case that the physical structures that will be build by the licensee will in all material respects be identical with the physical structures that would be built by the Federal Government for it to get the license.
William J. Brennan, Jr.: Is there immediate need for a power in this area?
Richard A. Solomon: The Commission so held now immediate --
William J. Brennan, Jr.: Or it could get to looking ahead for ten years --
Richard A. Solomon: Well, no, no. Immediate is relative since it takes time to build the dam. The Commission --
William J. Brennan, Jr.: I understand it. But I mean --
Richard A. Solomon: But within that relative thing the Commission so held the main area of dispute between the Secretary and the Commission, before the Commission was this very point. But as Mr. Claiborne is quite right, we say the Secretary now recognizes that there is an immediate need for power here.
Byron R. White: But how could they express that?
Richard A. Solomon: What?
Byron R. White: How does he expressed that --
Richard A. Solomon: Express that by not only in what Mr. Claiborne said today but in his announcement in his brief that he is now prepared to recommend federal development and will do so as soon as the Commission clears the way for him as contrasted with this position before the Commission that federal development was a bad thing. There are reasons for this which I'll get to a little later.
William J. Brennan, Jr.: The reason that I asked this question is that there -- I happened to know of some hydroelectric projects authorized by the Federal Government for which there was no foreseeable need for power in 10, 20, 30, 40, 50 years.
Richard A. Solomon: Well, this --
William J. Brennan, Jr.: They're -- they're built for -- put people to work and -- and jazz up for the campaigns of the congressman soon.
Richard A. Solomon: This is not a public works program either by the --
William J. Brennan, Jr.: Oh no, I don't mean --
Richard A. Solomon: -- private group or by the Department of Interior. The needs for power --
William J. Brennan, Jr.: This is -- this is pretty a remote country of course.
Richard A. Solomon: A very remote country but the power needs of the Pacific Northwest is I'm sure you know are growing by tremendous leaps and bounce. They have shortages of power at the present moment in the gas side. They need this for their build up during this period. Now, I will show that the sec -- that the Commission's determination and on this question, on the question of federal versus private development was based on record information. I want to note that the Secretary -- the Secretary has not shown here by brief or oral argument and he did not show before the Commission any specific area in which if the record was reopened he had something significant to show, everything that we heard here today and everything that we heard below is philosophy. Well, if we have to open their record for philosophy then I guess we have to open the record for philosophy but as I will try and show if it's a matter of facts and that's how this Commission tried to decide this case, the record is complete. The Secretary's brief suggest in very sweeping term that because this is a major power project and it certainly is and because this power project is above a lot of Government power projects and has to coordinate not only with these projects that are shown on these maps but with the approximately a hundred and somewhat projects in the entire Columbia River Basin. That a private party cannot be relied upon to perform -- to perform even if no matter what he builds, perform in a comprehensive manner. But this again is an evidentiary. This is philosophy. This is the public power versus private power thing and the only thing the Commission does believe about what it's inhibited, prohibited, from deciding cases on the basis of, if the philosophy of public power versus private power, if the record shows -- if the record shows that the po -- that the Federal Government can do it better and not only as a matter of construction but as a matter of operation then we're under a statutory requirement to so recommend to the Congress. If the record shows that licensee applicant whether it'd be a private body or a public body can do the record, do the job as well, do comprehensive development that we are under in no obligation to make a recommendation. Now, contrary to what has been suggested, throughout this proceeding, the problem of public versus private or rather federal versus nonfederal construction of this dam was very much in the case. In the first place but probably least important it's always in Commission cases and contrary to what has been suggested. We always give special consideration to whether or not a project can be operated and constructed better by the Federal Government because it is not true that we're interested only in the physical structure.
Byron R. White: Is there any evidence right in this case that these important statements of any words or phrase or (Inaudible)?
Richard A. Solomon: Yes sir and that is what I intend to do right here this morning. I'm going to go through the specific. I'm not going to talk generally, Mr. Justice White. I intend to discuss specifically the areas of this case which are relevant to the problem in this case and show you what was in the record and what the Commission said about it and why it's right, because I think --
Hugo L. Black: May I ask you first when Section 7 was written in the bill.
Richard A. Solomon: Section 7 (b) and Section 10 (a) are both part of the original Act of 1920. Now, not only is this always a matter for Commission consideration, it's a matter which was very much involved in this particular proceeding. In the first place, it was involved Commisio -- Mr. Justice White in the earlier hearing for the other license which we will hear about later on. This specifically involved and to both the examiner and the Commission discussed the 7 (b) matter there and said there was nothing that indicated that the Federal Government could do it better. What is more --
Earl Warren: Did they take the evidence on that subject to specifically did they direct their attention to that or --
Richard A. Solomon: They certainly direct their --
Earl Warren: Or they suggest the lack of the Secretary of the Interior producing any evidence --
Richard A. Solomon: No -- no. There's a total logical gambit here. The Commission in the previous case and in this case doesn't have evidence labeled 7 (b) evidence or labeled 10 (a) evidence. Its evidence doesn't bear labels as to the particular standard that's going to be put up against. But there was evidence in the previous case where it was being argued they should be federal development. There was evidence in this case. And the Secretary didn't invent the Section 7 (b) issue when after the close of the record he, for the first time recommended federal development. On the contrary as the examiner points out and this is at Volume 2 of the record at page 426, on the basis of the record evidence the staff brief which had been filed in this case four months before the Secretary even recommended federal development. Discussed the issues, discussed the evidence in the light of the 7 (b) issue and explain why he didn't believe that there was any justification for a 7 (b) recommendation. But let me not talk in generality --
Byron R. White: There's no evidence in this case imposed.
Richard A. Solomon: In the light of the record -- hearing record, in his brief to the examiner, the staff counsel discussed the evidence not only in terms of whether a license should be issued but whether in terms the 7 (b) recommendation should be made. And he did this because this was not something that is not part of the proceeding. He knew it was part of the proceeding.
William J. Brennan, Jr.: Tell me, Mr. Solomon, what was the -- I mean in the record that suppose could have shown that no recommendation for federal development in the evidence.
Richard A. Solomon: Pardon me?
William J. Brennan, Jr.: What does that mean? There was no recommendation for federal development in the evidence.
Richard A. Solomon: It means by that that contrary to other situations where the Secretary will in their -- in his reports to the Commission which is part of the licensing procedure recommend federal development. There had been no recommendation for federal development in the record.
William J. Brennan, Jr.: Well that -- is that --
Richard A. Solomon: The matter had been canvassed despite the fact that the Secretary had not -- not made or --
William J. Brennan, Jr.: Are you saying that does not connote that he felt that that closed the 7 (b) issue.
Richard A. Solomon: Certainly it does not connote it and he discusses it at great length and explains for substantive reasons and not for procedural reasons why he doesn't believe that there was any justification for federal development. I can't tell you where it ends but his discussion of federal development, the examiner's discussion starts on page 426 of Volume 2 of the record that runs over for about -- about 10 or 15 pages, discussing the actual situation here.
Tom C. Clark: Do you have the page of the result of the testimony itself?
Richard A. Solomon: I do in our brief.
Tom C. Clark: I couldn't find it.
Richard A. Solomon: What?
Tom C. Clark: I can't find it.
Richard A. Solomon: Yes. With respect to each of the particular areas we have listed the page numbers of the testimony.
Hugo L. Black: May I ask you who put on the evidence that makes them valuable to federal development?
Richard A. Solomon: Well, let me maybe turn to what really is the key issue as far as federal development versus nonfederal development in this case and explain who put on the evidence. There's a lot of discussion in the briefs about flood control, navigation, about protection of fish resources, about recreation, that type of thing. All of which get down to the fact that although the plans of the licensee are as good as anybody else's plans and although the Commission license itself provides not only immediate direction that they must do this continuing authority to insist on more throughout the period. All of which gets down to the problem that it's contrary to their interest and they won't do it. But let me get down to what I think is the major and in my opinion the only real issue in this case --
Earl Warren: Before you do that, would you mind answering Justice Black's question, I'm interested in it too. Who put on the evidence to show that -- that they could take care of the navigation purposes of the river?
Richard A. Solomon: The why -- the applicants -- the applicants for a license and the Corps of Engineers --
Earl Warren: -- all of these various other things that the Act provides for flood control, navigation and a lot of other things. Now, who put on that testimony?
Richard A. Solomon: The applicants for a license for which they were two of them put on the testimony and also there were a lot of witnesses from the various fish agencies, all the fish agencies in Idaho, Oregon and Washington, the only fish agencies that didn't participate in the hearing where the Secretary who withdrew his witnesses. There were the Corp of the Engineers had its statement in the record as to flood control and navigation, it stated on the record that the dam that was going to be built was exactly the type of the dam that it would build if it was building one for flood control and navigation. It recommended certain specific conditions for continuing control over this matter and these conditions were imposed by the Commission. As to recreation, there was a flow of recreation plan that was put into this ex -- evidence here prepared by the licensee after full consultation with the far service of the Department of Agriculture which is the department that has most of the land around this project and again in addition to this type of evidence, there -- the Commission eventually added conditions of its own. There was a full hearing on all of these problems that go to comprehensive development because Mr. Chief Justice, obviously, if this licensee or any licensee were going to build the best dam in the world but wasn't going to come up with an adequate recreation plan, it would not be comprehensive development and we would have to deny the license and if nobody else could do it, we have to recommend federal development who could do it. And similarly with respect to flood control and some way with respect to navigation and similarly with respect to fish resources.
Hugo L. Black: I suppose we may assume that the applicant didn't put on -- they were not anxious to put on evidence to show the advantages of federal development.
Richard A. Solomon: Of course, you may assume that if they were not anxious to put on evidence of federal development but they were anxious to put on evidence to show for a highly contested project, a very major project to show that they could do, they could perform the planning job of comprehensive development as well as anybody else. And they put on extensive evidence to show what they could do in each of these areas.
Earl Warren: Is there any contrary to the evidence to that in the record?
Richard A. Solomon: Yes there is and that's what I'd like to get here if I may. The reason I say it is -- it was -- it was taken cared of during the course of the proceeding but you raised a very real problem. The main issue as I see it, the one real indicia in this case which might indicate that a federal development here would be more advantageous than a nonfederal development, relates to the coordination matter. Because as Mr. Claiborne indicated, Mr. Claiborne has indicated here this is a major dam with lots of storage which can and will and have to be used if you're going to have optimum operation here to coordinate not only with the federal dams downstream on the Snake and Columbia permit but with all of the dams in this system. Now, everybody recognized that this was one of the key questions that there was a very serious problem as to whether any licensee could do a complete job on this matter and the evidences quote of this discussion. First of all that was put into evidence discussion of the existing coordination situation at the time of the hearing in the Pacific Northwest, this involved the so called Northwest Power Pool of which the Bonneville Administration and the other federal agencies as well as all four of the companies that make up Pacific Northwest parties. And the witnesses on this matter recognized that there would be considerable coordination under the present operation of this pool but they also realized and faced up to the real serious problem that full coordination, optimum coordination, coordination which surprisingly enough but very, very true in this case would help both onsite generation potentialities for the honor of this project and downstream generation potentialities for the Federal Government another downstream owner.
Earl Warren: That was the testimony of the applicant?
Richard A. Solomon: This, what I'm telling you now is the testimony of the applicants, not just this applicant but the other applicant.
Earl Warren: Yes.
Richard A. Solomon: And what they said was coordination under the Northwest Power Pool is pretty good but it isn't good enough. It'll produce great benefits downstream but it will not produce the optimum benefits which we can get out of full coordination of this river basin. They said particularly with the very difficult problem of hydraulic coordination between dams, we're only going to get this when there's a formal written agreement among all of the various people operating hydro projects not only on this stretch of the river but on the entire Columbia River System and of course just eliminates the entire upper Columbia River. There was disagreement among the parties as to the likelihood of when this agreement would be reach. They have started to --
Earl Warren: By the parties, you mean the two applicants?
Richard A. Solomon: Two applicants.
Earl Warren: Yes.
Richard A. Solomon: Now, there was a disagreement on this matter. The present licensees thought that it was likely that the discussions which had started would be completed by the time any project could get on the line. The witness on this subject for the supply system was more doubtful. You assure that eventually the interest of all parties in this area was going to lead to this type of agreement but he wasn't sure that this would be possible by the time this project got on the air. Everybody agreed, however, that it was coming and not only because it was feasible but because it was in the long range interest not only of the Government and its dams below but in the long range interest of every system operating in this area. Now, if this had been the state of facts as of the time the Commission reached its decision, you would have very serious problem of exactly the type that the Government purports to bring before you as to whether the larger amount of coordination, a more detailed coordination which everybody admitted was necessary to get the full benefits of this dam and all the other dams on the system could be achieved through a licensing condition in the license which ordered Pacific Northwest to fully coordinate with the other projects in this area in order to maximize power production. If this had been the case the situation we would find ourselves in today would be very different. But it isn't the case. And this I think is very important because the optimist of Pacific Northwest prove to be less than full optimist in this case as a result of what may be fortuitous circumstance but as a result of an agreement between the United States and Canada for further development of this river basin in Canada and the United States. As a re -- a factor came along which with the catalytic agent and brought these parties together probably several years earlier than it otherwise would have. The reason for this was that the Canadians refuse to sign the treaty unless the United States entities would agree to take additional power which they couldn't use initially and the United States entities neither the federal one nor the private one could do it themselves. They forced themselves to get together and one of the very important by place of this was they reached the Coordination Agreement which the testimony in this evidence said would produce, would produce the full coordination of all of the projects on this river which was necessary both to increase the power supply at these downstream dams and to increase the power at this dam. Now, this forced Coordination Agreement had been signed by the time the examiner reached this -- decided the case. It had been included, reference had been included to it in a stipulation of facts included in the record and the examiner puts great weight of. He points out -- he points out that with this Coordination Agreement the whole situation with respect to the interrelationships of one project to another had changed in this area. And he quoted, Mr. Charles Luce who was the Bonneville administrator at that time and is now of course the Undersecretary of Interior is saying that --
William O. Douglas: I thought he resigned.
Richard A. Solomon: What? He has resigned to take the job as head of Consolidated Edison but I think he's still sec -- Undersecretary of Interior. I quote Mr. Luce in saying that “under this agreement all of the generating facilities in the Pacific Northwest were operating as though they were under a single ownership”. Let me read a little more detail what the Bonneville Administration says is happening under this coordination. Bonneville Administration says that under the Coordination Agreement the various, I'm reading from the report issued by the Bonneville Administration in 1964. This is what they say about this agreement and as they say -- this is what they say about how things are operating in this area at the present moment. They say under the Coordination Agreement, the various public and private utilities and the Federal Government agree to operate there projects much as if all were owned by a single entity. For example, water releases from storage projects which this of course is far excellent are carefully timed so they will produce the maximum power at all downstream dams through which they flow. Thus, the owner of an upstream reservoir who might otherwise release stored water to produce power to meet it's own loads by the time when the owner of the downstream dams could not use additional power, water, I'm sorry, agrees to hold his storage for later releases at such time as it will produce the most power on an overall basis. In the meantime, the owner of the upstream reservoir is supplied power from a downstream dam which has a surplus. On -- in other words, on what we certainly would have agreed was the most critical issue relevant not only to comprehensive development but as to whether it couldn't be done better by the Federal Government and what the testimony of the parties here themselves recognized was the most serious issue. The facts are that the dam is going to be operated pursuant to this agreement, present agreement which I have been lodged by, lodged with this Court by the Secretary which I've given you additional copies of which I must apologize for its great complexity. This present agreement to 2003 and under this agreement the practical effect of the thing is that it doesn't matter who owns this dam, whether it is owned by the Bureau of Reclamation or whether it's owned by Pacific Northwest, it's going to be operated in exactly the same way because it's going to be operated under this agreement.
Earl Warren: That is as to power only.
Richard A. Solomon: That is as to power only with this exception. The Coordination Agreement expressly subordinates the operation of all dams on this river including Pacific Northwest for which the coordinate -- Court -- the Pacific Northwest is not now a member of the Coordination Agreement. But in anticipation of the licensing of Pacific Northwest, the Coordination Agreement expressly provides for Pacific Northwest becoming a member sets up the terms in which it'll become a member and it's clear it will not be entitled to certain headwater benefits that other people would be. And provides it can become a member and Pacific Northwest, of course, have said it will become a member because in it's best interest to do so. This is a power coordination agreement but the power coordination agreement expressly recognizes that all power coordination on the Columbia River has to be subordinated to flood control and navigation and to the other non-power needs that might come up. For example, you can speculate into the future as to what might possibly happen one development which has been mentioned from time to time in the newspapers is the possibility of diverting water from the Columbia Snake System, thousands of miles down south. Nobody can say at this stage and again whether this will ever come about. But if it does, it's provided for in this license and the licensee has agreed to take this license subject to all the versions of water that might subsequently be ordered. And well, when you get to problem like fish or recreation, the Coordination Agreement really isn't relevant to it. This is all part of the license, a separate licensing scheme. I've mentioned that Pacific Northwest can and will become a party to this agreement so I will not discuss further the -- run a tenacious argument that because of the licensee of the upstream Brownlee project hasn't become a member, we can't be assured that Pacific Northwest will. I do want to see briefly mention the other principle argument that was made at least in the brief --
Earl Warren: Before you get to that -- that argument, I just like to ask you if this evidence which you have related to you or related to us constitutes “such examinations, surveys, reports, plans and estimates of the cost of the proposed development as it may find necessary in order to determine whether it should be done by the Federal Government or the -- or the -- or private applicant”.
Richard A. Solomon: Well technically I think you're reading from the part of Section 7 (b) which says what the Commission should do after it makes the 7 (b) recommendation. If the Commission decides to recommend 7 (b) to -- under 7 (b) to make a recommendation for federal development since Congress must rely on the Commission, the language we're reading from makes clear that we shouldn't just give a bare recommendation but should give details to it. But the language --
Earl Warren: Then do I -- do I understand that -- that without doing anything, it seems the Commission, in your opinion, should determine where there -- where there should be federal or private operation and then if it decides without evidence that it should be done by Federal Government, it should make those examinations?
Richard A. Solomon: No sir. If -- if the record in this case was not adequate to allow the Commission to make a really informed judgment as to whether they were adding advantages to federal development which couldn't be met by the license here then I would think that there would be some merit to the argument of the Secretary that the case should be reopened. What I am saying is if the record is comprehensive on the matters relating to this issue and that the Secretary has not ever and has not here today suggested any area where it isn't. I do not suggest that the Commission is operating correctly. The Commission is performing its planning function. If it makes a 7 (b) determination on the basis of it inadequate record which will not allow it to canvass all the real areas relevant to the problem of whether there should be federal development versus nonfederal development and merely gets this. On the contrary, what I am saying if the Commission did hear as it must do is decide the case on the basis of the facts and record that it has before it.
Earl Warren: Then is this, I don't know how you proceed but did the Government or did the Commission call witnesses say from the Department of the Interior and from the other department --
Richard A. Solomon: It called witnesses from --
Earl Warren: -- department of the Government to testify as to all of these matters?
Richard A. Solomon: It called witnesses from its own staff, it called witnesses from the fish agencies up in the northwest, it called witnesses from all sorts of areas, it happened to have called witnesses from the Department of Interior which was subsequently withdrawn. But I don't make a point in that. If the witnesses which had been withdrawn by the Department of Interior, I didn't know that a very bad thing and a horrible a piece of administration but if the witnesses that were withdrawn by the Secretary of Interior were essential to make an adequate record upon which the Commission could decide whether there was a justification for federal development, I'm afraid I would have to agree with Mr. Claiborne that even at this very late stage we would have -- have to reopen the record. But they didn't suggest that. When they finally asked us to reopen the record they didn't say we'll bring these witnesses back because these witnesses will lead to the fish problem which there were then agreements.
Byron R. White: Is the tes -- the proposed testimony of those witnesses who were called in the record?
Richard A. Solomon: I don't know. Mr. Smith may, I just don't know the answer to that.
Byron R. White: But at any event would they, was that testimony then consistent with the Secretary's position now.
Richard A. Solomon: You have to ask Mr. Smith, I just don't know. One -- there were three witnesses, one of them was dealing with, one of the three witnesses was to testify on why the Secretary thought there was no need for power. That evidence is obviously inconsistent with his position now. As to the fish evidence, I just can't tell you.
William J. Brennan, Jr.: Did the Corps of Engineers testify?
Richard A. Solomon: The Corps of Engineers did not testify. The Corps of Engineers submitted a formal report of the chief of engineers which was placed in the record and which is the basis of the Commission's determination with respect to flood control and navigation and as I said I think when you're out the chief of engineers that we would build the dam exactly this way, we want these special provisions in the license so that they will operate in the proper way and these provisions are in fact in the license.
William J. Brennan, Jr.: The Commission followed the corps recommendations that it must be.
Richard A. Solomon: Absolutely, yes of course. Let me say that the Coordination Agreement has been alleged to be incomplete because it doesn't provide for hourly water releases to meet the hourly swings of the downstream dam. Now, this is just a misunderstanding of how coordination offers. Water travels at approximately five miles an hour and these dams are a lot further apart than they show on this map and you cannot get coordination by opening and closing this loose gates minute by minute or hour by hour basis and expect water is going to be downstream on time. What you do is you plan in advance under this agreement so that there will be sufficient bondage below -- above all of these dams so that they can take care of their expected swings within a period. Now, my time is running out and I just want to say one final thing about the point raised by Justice White a little earlier and that is about the relevance of the fact that the Secretary here was not recommending federal development, was recommending that there'd be a deferral of this question. It is untrue to say that the Commission's decision is based on that and that this was the only reason that the Commission voted against federal development. When you read the Commission decision, it is perfectly clear that is not the case. The Commission did say Justice White and Justice Black that the Secretary's disinclination to build the dam which the Commission felt was necessary and which he now recognizes as necessary was an additional factor to be considered in determining whether or not to make a federal -- a recommendation for federal development. And of course this isn't a very surprising position because this was exactly what this Court has held in the case of Chapman versus the FPC 345 U.S. at 153. It is relevant to the question of whether there should be federal development that the Secretary of Interior who in this case is the federal agency who would build any federal development was not interested in building it. Whatever the difficulties are in getting federal development when there are private or public groups other than the Federal Government willing to perform the job and willing to do a comprehensive job, whatever those difficulties are. I need not point out that the last vast made more difficult for the Secretary himself has no interest in immediate development. Let me conclude why -- what I said at the beginning. Arguments I'm sure can be made, have been made in the past and will be made for many years to come that any major hydroelectric project of this nature should as a matter of philosophy be built by the Federal Government rather than under licensed by a Commission licensee. This is not a matter of evidence. This is not something that if you reopen the case and we listen to people discuss that philosophy is going to advance the ball. It certainly not something which the Commission was required to make a federal recommendation because a policy question is one for Congress. The statutory scheme of the Act is based upon a Congress conception that comprehensive development including multipurpose dams of this nature can be achieved by licensing under the Federal Power Commission. And of course one of the main reasons that can be done -- done is everybody realizes that when you have a dam like this which is such a valuable dam which is approximately according to the record $4 million a year cheaper than the ultimate source of power that they could get, that it is to the interest of private people to do a comprehensive job.
Earl Warren: Mr. Smith.
Hugh Smith: Mr. Chief Justice, may it please the Court. Mr. Solomon has struck to at some length about the nature and condition of the record in this case, I'd like to continue it with just one further point of consideration. The Secretary said in his brief that it's part of the burden of proof of an applicant to acquire a license under the Federal Power Act that the applicant demonstrate that he will produce as good a dam as the federal -- good a project as the federal project would be that there would be no advantages of federal development one of the several phraseologies of this that the Secretary has used in his brief. I'd like to just briefly discuss with you the problem that is presented to an applicant that was presented to me in preparing and presenting this case to the Commission. We were perfectly well aware of Section 7 (b) as Mr. Solomon told you, we just finished the case in which that was the major argument against issuing us a license, we thought to have lost it on another ground. And we -- we had made the case at that time relevant to the problems of why you should have a private project instead of a public private and we prepared this case because we thought we had the same argument all over again. Again, we're wrong. It turned out to be a different argument. But our evidence was prepared with the idea in mind that we had to satisfy all of the provisions of the Federal Power Act as Mr. Solomon said we don't have a label on it. We don't any place say now we are testifying the 7 (b) here, now, were testifying Section 10 (a). But certainly we knew this and knowing this the evidence that as an applicant we put in to something like this. We produced evidence, this is engineering testimony. Its highly technical testimony was produced through a -- a witness on our part was an acknowledged expert in this field that project was designed in such a manner that it was capable of producing not at site but in the area as a whole, in the whole Columbia River Basin, the maximum amount of usable power over the life of the project. Now, this apparently is conceded by the Secretary that we have designed such project because the Secretary says that they will build substantially the same project as we would propose to build if they got the recommendation. Now, we knew we've been in the power business for a long, long time. We've helped set up the Northwest Power Pool. We were engaged in the negotiations for the Coordination Agreement while we were before the Commission. We knew that we couldn't get that maximum amount in the area as a whole. This is what we're calling coordination. Unless we got agreement from other parties, so we also introduced evidence, well let me first say that in our license application itself, we stated, that we had designed the project for full coordination. And we stated furthermore in the application itself that we propose to operate that project in full coordination so as to get the maximum amount of power. We, therefore, went as far as that stage as we could to commit to ourselves to the operations of this project in the proper manner. We produced evidence that we would have to have an agreement in order to have the optimum operation. We produced evidence which is in the form of expert opinion evidence I suppose on behalf of our chairman of the board who is the utility executive of some four years experienced that in his judgment the advantages of full coordination would in fact bring the parties in the Northwest, some 15 of them together in an agreement in the life of this project. As Mr. Solomon point out, the opposing applicant was rather less sanguine about it. At the beginning of the case or at the end of the case the opposing applicant came right around to our view and as the events demonstrate our judgment was correct and Mr. Solomon pointed out actually it came a little bit further. Now, this is the why in which we show that as far as power is concerned and this includes not one of the difficulties with the Secretary's map which appeared for the first time in its exceptions to examine the opinion is it that it's rather interesting here on the Snake River but at least out of the Columbia River Basin. And after all down about here, above the McNary, there's a little stop that goes on with the rest of the Columbia River. And until you get the entire basin in, you cannot start handling the problems that we're talking about in coordination. The differences are rather significant. I'll come to this in a moment. But our evidence on coordination was intended to show that there would be coordination not just with these projects but with the entire complex systems throughout the Columbia River Basin. And as -- as matters of eventuated this is what we're going to have. No evidence on navigation, well our evidence on flood control which is a little bit more significant was first we designed that project with the necessary facilities reflected through, in terms of facilities this is the question of size of the turbines and the installation low level sluices and various other facilities of this sort. Those facilities were as a matter of fact those Corps of Engineers wanted this particular project. We said we'd operated for flood control, our power studies reflected operation of this project, the flood control at such time as it was supposed to be operated for flood control. And that was put into the record. We put it in as our exhibit because we thought it was so important but it also went in independently. The formal statement of the Chief of the Corps of Engineers that he had examined our plans and that he was satisfied that this project under license to us would provide the same flood control as would a project designed and built by him. Now, that's part of the record evidence on which the Commission is acting. Substantially, the same thing is said about navigation. And actually navigation in this particular project is practically de minimis, it's a negative benefit you -- you -- until the downstream dam of China Gardens is built that maintain the minimum flows in the river not so as not to interfere with navigation. We don't have navigation benefit. But still the project has got to be designed to operate in that manner. We did so, we include that in our power studies and the Chief of the Corps of Engineers made exactly the same point as the navigation. Now, essentially, we have done exactly on every one of these other public purposes, we have done the same thing. On recreation which is a difficult thing to -- to -- you can't get this down in the engineering terms like you do on these others. On recreation what we have done is adopt then, I think, improve on the plans of the forest service which is the agency that has control practically all of the Government land for all practical purposes of the whole reservoir because most of the reservoir area is Government land. We have -- we have followed those plans. We, as I say, I think we've improved on them somewhat. On fish, good heavens, this was one of the major questions before the Commission. There was evidence not only by us but by everybody as to what had to be done about fish, what the problems were, how they were best handled.Our contribution there was a rather unique solution, problem of the Imnaha River which put rather briefly and therefore somewhat inaccurately amounted to constructing in our official channel of the Imnaha that were carried around the dam and deposit that in the Snake River border of the dam. Now, if I can summarize, what we presented was evidence tended to prove that we would produce the project designed and built by us and operated by us would produce the maximum amount of power in the area as a whole, usable power. And that we propose them soon. The evidence introduced tended to show that we would produce exactly the flood control of the federal project would produce, exactly the navigation benefits of the federal project would produce, that would we -- we would do as well if not better for fish and the Federal Government would do.
Potter Stewart: I -- you're going to use this channel instead of fish elevator. There'd be the fish elevator there.
Hugh Smith: The description of the entire fish facilities was a little bit complicated Mr. Justice Potter. There will be fish ladders at them itself. The channel extends up the Imnaha River from the dam to the head of the Imnaha River, a distance -- the channel itself will be about 15 miles. The actual distance on the Imnaha River just a little over seven miles so that you then come down to the more or less conventional fish ladder although it's somewhat unconventional and tight.
Potter Stewart: I don't understood probably as -- so far as destruction of the fish goes, there's so much in getting upstream, it's getting down again getting the --
Hugh Smith: Well, the problem is both ways if you got a great reservoir. The problem is to keep them out of the reservoir basically is what we could term a hitch.
Potter Stewart: Out of the turbine?
Hugh Smith: Well, we can keep them out of the turbines. The river problem is that the major reservoir creates an ecological condition and that the fish don't know what to do with going in either direction. So you have to keep them out of the reservoir. Now, we keep the adults out by diverting them into this channel. The fray coming down are rather easy to handle because they're small and we install what is known as revolving fish stream which is a fairly conventional piece of machinery at the headwater of the reservoir on the Imnaha River and that diverts the fish in -- back into the channel. The - the little fish, the baby fish coming up. And by that means, they bypass them coming down also. So this is the way we keep them out of the reservoir entirely. Now, it happens because this is a very short arm. You can do something about this and the Imnaha itself while a very beautiful stream has at flow, it's comparably small that we can effectively handle this kind of a device. It's not something that probably could be used any place else. But this is something we developed, this was our idea. This is our contribution and it has gone so far that we have as the Court knows the support of the state fish and game agencies of the three states, Oregon, Washington and Idaho. Well, the support most uniquely of all of the -- the wildlife groups in the -- in the area, the Wildlife Federations (Inaudible) linked in the area which never support a dam at all. They're always against all dams. But they have supported this and they're here before this Court in support of us in our position both to the Government and to the licensee -- to the opposing petitioner in the -- in the next case. Now, I can suggest out of this -- this problem that with all of this proof that we will produce the maximum power, all of the navigation, all of the flood control, that's physically possible for anybody who produce, that we do better for fish than the Government would do, that we're going to do exactly what ought to be done for recreation, did better or best whatever that is. That is our proof but Secretary says to this Court that that's not enough. That we have to go further, that we have a burden of proving something else. Now, what is that something else? In the first place, I would like to point out that since the Secretary came in first with this position in 1962 in every single filing that has been made since then, it has been pointed out that there is no sign of -- of any indication of evidence to support the argument. This is still true here.
Earl Warren: We'll recess now. Mr. Smith, you may continue your argument.
Hugh Smith: Thank you, Mr. Chief Justice. I was saying at the beginning of the recess that for a period of time since 1962 since the Secretary first made up his mind that he thought there was some reason for federal construction of High Mountain Sheep, we have been asking what that reason is and not at anytime before the Commission, not before the court below and once again not before this Court fave we heard set forth any indication that there is evidence as to any superiority of federal construction --
Byron R. White: You know that there isn't?
Hugh Smith: I know there isn't. Yes, that's correct Mr. Justice White.
Byron R. White: (Voice Overlap) the Federal Power Commission conducted its own proving, investigation and that it knows that there isn't.
Hugh Smith: Mr. Justice White, the Commission knows there isn't on the same basis that I know there isn't. And that is that we know what is possible to be done with this project. We know about the downstream projects, we know how to run a power system, as we know and as the Commission knows. We know what is involved in flood control. This is a matter that's been before the Commission many times. My -- the constituent agency companies of Pacific Northwest Power Company have a number of projects that are operated for flood control. Out of all of these we know there is nothing that the Secretary is going to produce because as I've outlined before, we have designed this project and we proposed to operate it for the maximum physical possibility of all of these public benefits. Now, they -- perhaps there's something wrong in our proof, there has been no suggestion by the Secretary at any time that there's anything wrong in our proof. Perhaps, obviously if there were contested issue,. The Commission might be entitled not to believe our proof or the proof of the opposing applicant or the proof of their own stand, all of which went in independently or the material and information in technical studies of the Corps of Engineers.
Earl Warren: Well, Mr. Smith I'm just wondering if the Section 7 (b) doesn't -- doesn't contemplate that you have an issue of that kind between people in order to determine whether the Federal Government or private -- private company can do -- do it better in these circumstances? Doesn't -- doesn't that contemplate such an -- such an issue being raised and was there such an issue raised here?
Hugh Smith: Oh! I think as -- as Mr. Solomon said to you there is inherent in every license procedure Mr. Chief Justice that the issue of potential federal construction and each time there's a license I think it is the duty of the Commission to consider whether there is any reason to believe within their knowledge and judgment of the area as to whether there is an advantage for federal construction. What we're saying to you essentially sir is that in the hands of a series of experts, of expert witnesses, of engineers, the expert examination of the project is we designed it and proposed and operated by the staff, the testimony of the Corps of Engineers, an enormous amount of experience in close cooperation and coordination in this area. The question is not whether this should be examined because we assert firmly it was examined. It was examined exhaustively. We assert firmly that everything that was necessary to an intelligent rational decision was before the Commission on this. The question, I think, is if there is a question to be raised at all, was there any reason to believe that the Commission should go forward? Did the Commission give any indication in its opinion that it felt that it was justified in acting as it did because the record was inadequate, on any fair reading to that opinion as a whole? That it seems to me comes down to the only question that can be decided. We're not an issue here at law. We've got a curious issue of facts. And this --
Hugo L. Black: And this is a kind of an issue of policy, isn't it?
Hugh Smith: Well, it is.
Hugo L. Black: What does 7 say, does it say you're going to measure it by physical capacity to do some work?
Hugh Smith: By no means, Mr. Justice --
Hugo L. Black: What does it say?
Hugh Smith: Section 7 (b) says that if in the judgment of the Commission, development of water resources should be undertaken by the United States itself.
Hugo L. Black: That raises many questions that might not depend at all to what have you been talking about here, doesn't it?
Hugh Smith: I -- there is no question Mr. Justice Black that there can very well be instances where the reason for considering a federal construction has nothing to do with the nature of the proof in this case. The one recommendation that has been made by Commission to the Congress illustrates I think that type of a situation. Now, this involved development to Saint Lawrence Waterway and the question that moves the Commission to send that to Congress was that they felt that Congress should pass upon the question of whether a single governmental entity should develop that waterway because of the relationship with Canada or whether it could be developed by different entities one or more under license to the Commission.
Hugo L. Black: Could the Commission decide that because the eight and nine whether that regard to a contract to cooperate it, it'd be better for the Government to do it in order to have all of it under one management that there could be no possible lawsuit or contest of any kind?
Hugh Smith: Let me answer the question partly yes sir. There is no question that the issue of the relationship of High Mountain Sheep to the downstream dams was a valid proper one for the Secretary to raise with the Commission. The Secretary raised that --
Hugo L. Black: But suppose he doesn't raise it?
Hugh Smith: Well and that it -- I'm sorry sir, in either case it is something proper for the Commission to decide, to consider, excuse me.
Hugo L. Black: And they don't have to wait, they don't have to wait, do they?
Hugh Smith: No, they don't have to wait. This responsibility is not in the Secretary. This responsibility is in the Commission and in the applicant. As the Secretary says --
Hugo L. Black: Considering all the circum --
Hugh Smith: Pardon sir.
Hugo L. Black: Considering all the circumstances, everything in connection with it other than -- and that judgment if better, they say the Federal Government should undertake it.
Hugh Smith: That's correct.
Hugo L. Black: Isn't a little difficult to narrow that down to pass it to physically operate it, as you've been doing?
Hugh Smith: This is the Secretary's argument Mr. Justice Black, not mine. This argument is because of the physical relationship --
Hugo L. Black: I haven't -- I haven't read his brief and I didn't hold that was his argument but that what's -- what appeared to me.
Hugh Smith: Well, it's part of it. This argument is because of the physical relationship of this project, the downstream project there should be a single operator. And that this would justify federal ownership. This is a -- a completely legitimate point. I see Mr. Chief Justice that my time has expired. Thank you very much.
Earl Warren: Very well. Mr. Claiborne.
Louis F. Claiborne: Mr. Chief Justice, may it please the Court. There's been much challenge to us to explain what sort of evidence the Secretary would introduce on a remand and whether there is any purpose to be said by reopening the proceeding in the Commission. It's of course not my place here to suggest specifically the evidence that would be gathered for presentation before the Commission. But just to illustrate the kind of difference between the kind of evidence in the case and the kind of evidence that should be in the case and it would be in the case on a remand, let me take the one question of flood control. The Corps of Engineers had recommended federal construction of this project. It was some years prior to the licensing here. When faced with the issuance of a license it was asked what conditions it would suggest, what construction it would suggest for this project. Well, as to the physical construction of the project the Chief of Engineers agreed that the plan submitted by the applicant was adequate. As to the operation of the project for flood control purposes, he was asked to submit and did submit specific conditions which should be incorporated in the license. That was the best that can be done if you have a license that's going to run 50 years, you have to provide certain more or less inflexible conditions in the license hoping that it will take care of the circumstances. That of course is not equivalent to being able to call on a broader federal operative to make the necessary releases or necessary reserves on any basis at any time depending on the needs of the downstream river. What he was not asked was whether there was any difference between his relationship with the licensee who had certain, specific and limited obligations and his relationship with the federal dam under upstream who would be more responsive to his request for releases or withholding of water from flood control of the navigation purposes. It's precisely that sort of comparative evidence that it's altogether lacking in this record. The --
William J. Brennan, Jr.: Well, does this -- are you suggesting now that criteria can take off the Government or Commission's judgment whether the federal -- Federal Government should undertake the project independently one of the other sides of his life would -- that can be as well done by them, the system or the Federal Government?
Louis F. Claiborne: I'm -- I'm not Mr. Justice Brennan suggesting a particular criteria. I think it is obvious that the Commission --
William J. Brennan, Jr.: Well what -- what if the -- do you suggest any criteria?
Louis F. Claiborne: Well, I --
William J. Brennan, Jr.: That the Government or the Commission prefers.
Louis F. Claiborne: I think it is a self-evident that in determining whether to recommend federal development the Commission must first look to whether this is primarily a power project or a multipurpose project, whether it produces power only for itself or whether it controls the production of power downstream, whether the downstream dams are federally owned or nonfederally owned. How important relatively these non-power functions of the dam are as compared to the -- the only interest of the private operator which is production of power. I think these are --
William J. Brennan, Jr.: I am impressed with the way you opened it, we are suggesting that on some of these matters merely because in the branching for the same old one, it would be easier to get things done than it would be in the way for example on the flood control and of course in condition for their federal argument.
Louis F. Claiborne: I'm suggesting that the evidence would show that.
William J. Brennan, Jr.: What kind -- what kind of evidence?
Louis F. Claiborne: Well, it would be to some extent expert testimony. It would be --
William J. Brennan, Jr.: Well, I -- I would think just to say that you don't need the expert testimony to know that it would be easier for the Power Commission to work with the Corps of Engineers, perhaps it would -- Corps of Engineers have to go to the Power Commission compelled towards to some conditions on the filing of its license but an expert testimony --
Louis F. Claiborne: Well, the Commission here took the view that it didn't have any basis for making any such conclusion because there was no evidence to the effect that it was harder to deal with a private power owner upstream.
William J. Brennan, Jr.: What about this thing? I don't recall that in -- in your main argument you made any reference of the respects the federal dams below to this agreement that -- that Mr. Smith referred us to.
Louis F. Claiborne: This -- this Coordination Agreement as I think the Chief Justice emphasized deals only with power. It's a coordination of the power potential of the dams in the area. It is limited as it must be because it's a contractual arrangement. First, it applies only to the members and no one is forced to join it. Some have refused to join it as the Idaho Power Company which owns these three upstream dams which is shown because it must be paid for the releases which it made --
William J. Brennan, Jr.: But other than that I gather your point is that on such matters as flood control what advantages there may be for having the top dame in the same -- under the same operations as to lower dams as there's no way affected by this coordination.
Louis F. Claiborne: That -- that is true also. The Coordination Agreement is not as flexible even with respect to power coordination as would be the operation of a single owner. It does not provide for hourly exchanges of power, hourly releases. It must and we don't criticize it for as much it's the best that can be done as -- as Mr. Luce testified. Under the circumstances of a system which has a group of despaired owners, that is not to say and of course Mr. Luce had in occasion to discuss whether it would be preferable to have a coordinated federal system even from the power plant.
William J. Brennan, Jr.: Tell me, Mr. Claiborne that we -- we'd have 50 years experience under 7 (b) now and foremost --
Louis F. Claiborne: Well, say did the -- the Act is almost 50 years old, to say 50 years experience under 7 (b) is perhaps an exaggeration and there'd been no recommendations under it but one --
William J. Brennan, Jr.: -- none when -- whenever?
Louis F. Claiborne: Except this one --
William J. Brennan, Jr.: The Saint Lawrence Seaway?
Louis F. Claiborne: The Saint Lawrence Seaway --
William J. Brennan, Jr.: Well did the Chapman involved or something close to it?
Louis F. Claiborne: No, it should -- only claim made in Chapman by the Secretary as I read it was that the approval of a comprehensive plan for that particular river basin, I think it was the Roanoke.
William J. Brennan, Jr.: Yes. By the --
Louis F. Claiborne: -- carried with it a preemption of any project in that area for federal development. The same claim was advanced in this case in that the original plan included not only these nine downstream dams but always envisage a high regulating dam at the top of this cascade and the argument was made, we do not urge it here that in the light of Chapman that therefore this project must also be likened --
William J. Brennan, Jr.: In the Saint Lawrence case, was anything written to indicate that the Commission felt it was a criteria which required the determination there reached federal -- up to the federal --
Louis F. Claiborne: There they emphasize and I think just as Mr. Smith pointed out, the unusual nature of this dam which was on an international boundary and they thought it was to ask Congress whether it didn't think under those special circumstances federal or national control was more appropriate. But even then when Congress failed to act for three or four years thereafter, it was licensed or be it in the State of New York not to a private power act.
William J. Brennan, Jr.: Well, supposed you're -- supposed we had the right -- where the purposes of 7 (b) the criteria to guide the Commission. If we would agree with you and send this back to amend what would -- what should we say?
Louis F. Claiborne: Well, if that at least and now we really urged, Mr. Justice Brennan is that and I think that the Chapman case itself makes this clear that in every case, the Commission's first duty which it cannot defer to Congress or to the Secretary about is to determine for itself whether federal development is appropriate even though there is an applicant who is willing in terms of what he says in his application to --
William J. Brennan, Jr.: Determine for itself what? Is it because there is a visual reaction of the --
Louis F. Claiborne: No --
William J. Brennan, Jr.: -- by the Commission that -- that it'd be better federally operated at private effort?
Louis F. Claiborne: Weighing is as I've suggested the -- the peculiarities of the project in question, the fact that it's not a mere run of the river project solely destined to create power for itself but has this important governmental functions to perform does affect the system of federal dams downstream. These are merely -- some of the elements that must go into that determination. Now, the Act does not tell the Commission how to go about it. All we insist is that it do seriously consider that question and that it do so on evidence. Here, whatever is said today in Court, the Commission and the examiner treated this as a new issue introduced by the Secretary after the evidence is -- was closed, as to which there was no evidence. And the Court of Appeal affirmed simply on the ground that the Secretary in default and therefore had no business in planning.
Byron R. White: Well now do you -- do you think the trial examiner for example use to go on the standard under Section 7 (b), under 7 that in saying that the question was whether or not the private applicant would develop all the benefits as well as the Federal Government, is that the right standard under 7? Now, let's forget about whether the evidence was sufficient to support or whether there was sufficient evidence or anything like that. Is that the right standard?
Louis F. Claiborne: It seems to me, is his statement at that particular point is unexceptionable.
Byron R. White: It certainly the one that was stated in Chapman.
Louis F. Claiborne: Yes, though Chapman makes it clear that first you determine whether federal department is appropriate then if you decide against federal development.
Byron R. White: In determining that you decide you compare the advantages.
Louis F. Claiborne: You compare the advantages.
Byron R. White: And it's the private -- and that can do it as well as the Government and there's no reason for federal development, is that it?
Louis F. Claiborne: I think that is the -- the approach of the Act, that if the private applicant can do it as well as the Government.
Byron R. White: Now here, the examiner purported they've been through all the factors of power, flood control, fish and he made his assessment that in the case of none of these factors was the federal alternatives superior, the private development could do the -- obtain these benefits as well as the Federal Government. Now, you're saying about those conclusions that are drawn on the merits.
Louis F. Claiborne: Well if they're not supported --
Byron R. White: (Voice Overlap) evidence?
Louis F. Claiborne: They're not supported by any evidence. The mere conclusions since the examinee himself says this is a new issue the Secretary introduce -- introduced after the evidence was closed. The only reason I am considering it is because the Commission has told me to reopen the hearing for the purpose of introducing his letter not any testimony therefore, I'm going through this recital of the possible arguments made by the Secretary in this letter which I've been required to consider and I'm rejecting them one at a time. I -- but he -- I think he had no evidence on which to do that.
Byron R. White: If I ask you what your position was on whether the Federal Government to do it better or not, yes, I suppose you would say that you don't know. So there hasn't been any investigation.
Louis F. Claiborne: No, that I must say that I am -- I am advised that they're all strong showings that could be made on the remand as to what the Federal Government in specific areas could do better job.
Byron R. White: With respect to what?
Louis F. Claiborne: With respect to coordination of power --
Byron R. White: Which one.
Louis F. Claiborne: With respect to --
Byron R. White: Oh, that -- that element, the hearing examiners took it to consider and the Commission considered and the -- you say it ought to be dealt with by expert evidence.
Louis F. Claiborne: And the one aspect is the -- the rela -- the coordination between these various functions.How do you weigh whether the fish are more important or the flood control advantage is more important than navigation or power?
Byron R. White: Would that -- doesn't that lie right in the heart of the Commission's expertise itself?
Louis F. Claiborne: Yes, but it hasn't done the job. We don't --
Byron R. White: But it has, it purports to have done it.
Louis F. Claiborne: Well, I can only accept Your Honors words, purports.
Byron R. White: Well, it -- they've just done it and you say that they -- that they need some more evidence to do the job.
Louis F. Claiborne: But Mr. Justice White the Commission itself says in so many words. In summary the delay inherent in federal construction would foreclose power coming on the line at the time when it would be required. This disadvantage outweighs those benefits which the Interior contends with result to federal construction assuming arguendo that such benefits would be realized conceding really that it was in no position on this record as it says explicitly earlier on to assess the Secretary's claim but saying in any event he's not willing to build it, so we can't seriously look to that alternative. And it's the failure to look seriously to that -- to that alternative seems to us to be the -- the error here.
Byron R. White: So you don't -- you don't -- the Commission just didn't affirm the trial examiner's position on this?
Louis F. Claiborne: The trial examiner also says that there is no evidence upon which he can find, that federal development is superior, that it's always put into negative and has to be --
Byron R. White: I don't -- well, I just don't read it that way but I get -- so that I get --
Earl Warren: May I ask you Mr. Claiborne have you looked up and not to know what was the purpose of Section 7? What was behind it?
Louis F. Claiborne: That it -- it was an expressed concern by those who favored governmental power to make sure that they would remain an area for federal development and as one of the chairman of one of the committees put it, the Government would retain first right on its waterways, first right over any public utility of private power applicant.
Earl Warren: Very well.